      Case 1:15-cv-06885-LTS-SLC Document 303
                                          297 Filed 09/16/21
                                                    09/15/21 Page 1 of 1




                       NWOKORO & SCOLA, ESQUIRES
                                       90 Broad Street, Suite 1023
                                        NEW YORK, NY 10004
                                    ___________________________
TEL: 212.785.1060                                                     FAX: 212.785.1066

                                               September 15, 2021

VIA ECF
Hon. Laura Taylor Swain, U.S.D.J.
Daniel Patrick Moynihan                                              MEMO ENDORSED
United States Courthouse
500 Pearl Street, Courtroom 12D
New York, NY 10007
                                       Re:     Raymond v. City of New York et al.
                                               Docket No.: 1:15-CV-06885
Dear Judge Swain,

       I write to the Court to request that Plaintiffs be allowed to file exhibits 57, 58, 59, 60, 62,
64 and 65 to the Declaration of John Scola dated September 15, 2021 under seal which has been
marked confidential pursuant to the Confidentiality Order entered into by the parties.



                                               Very truly yours,

                                               /s/

                                               John Scola
Application denied without prejudice to renewal in compliance with the Southern District of New York’s
Electronic Case Filing Rules & Instructions, section 6, which requires that the party requesting that
materials be filed under seal file, among other things, “the proposed sealed document[s] under seal using a
restricted Viewing Level in ECF, and electronically relate it to the motion.” Any such renewed motion by
plaintiffs must also include a showing as to why the documents sought to be sealed either are not judicial
documents or, if they are, meet the standard for sealing set forth in Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110 (2d Cir. 2006) and its progeny. The parties’ designation of such documents as confidential
pursuant to a stipulated protective order does not alone suffice to meet that standard. See, e.g., Collado v.
City of New York, 193 F. Supp. 3d 286, 289–90 (S.D.N.Y. 2016) (“[T]hat a document was produced in
discovery pursuant to a protective order has no bearing on the presumption of access that attaches when it
becomes a judicial document.”). DE#297 resolved.

SO ORDERED.
Dated: September 16, 2021
/s/ Laura Taylor Swain, Chief U.S.D.J.
